— Submission of a controversy upon an agreed statement of facts pursuant to sections 546-548 of the Civil Practice Act. The controversy arose out of plaintiff’s claim for extras and plan modifications ordered by defendant’s engineer in connection with a construction contract. Judgment unanimously directed in favor of the plaintiff for $31,661.96, with interest from February 26, 1957, with costs. In our opinion, the relevant statutes do not bar the payment of plaintiff’s claim. Moreover, the circumstances here present establish ratification by defendant of plaintiff’s claim and, additionally, would support an estoppel to contest it (Rason Asphalt v. Town of Oyster Bay, 6 A D 2d 810; Moore v. Mayor, Aldermen and Commonalty of the City of N. Y., 73 N. Y. 238; Brady V. Mayor, &c., of the City of N. Y., 20 N. Y. 312; Vandeweghe v. City of New York, 150 Misc. 815, affd. 242 App. Div. 762; Walker v. City of Richmond, 173 Ky. 26, 34). Present —Beldoek, Acting P. J., Murphy, Ughetta and Kleinfeld, JJ; Hallinan, J., not voting.